Citation Nr: 1623211	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension (claimed as high blood pressure).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder (claimed as neck pain).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches and, if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease with chronic low back pain (back disability).

6.  Entitlement to a compensable rating for plantar fasciitis.

7.  Entitlement to a compensable rating for tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to March 1986 and from April 1988 to March 1998.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In an August 2007 statement, the Veteran appears to raise a claim of whether there was clear and unmistakable error (CUE) in a June 1998 rating decision that denied service connection for headaches and neck pain, but also states that evidence was "unintentionally overlooked", suggesting otherwise (8/31/07 VBMS, Correspondence, p.1).  This is referred to the Agency of Original Jurisdiction (AOJ) to clarify the Veteran's intent as to the matter.

The reopened claims of service connection for hypertension and a cervical spine disorder, the claim for service connection for a stomach disorder, and the claims for increased ratings for a back disability, plantar fasciitis, and tarsal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2007 rating decision denied a petition to reopen claims of service for a neck disorder, headaches, and hypertension; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.  

2.  The evidence added to the record since the August 2007 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claims.

3.  The evidence is at least in equipoise as to whether the Veteran's current migraine headaches were incurred during active service.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision declining to reopen the previously denied claims of service connection for a neck disorder, headaches, and hypertension is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the August 2007 decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The June 1998 rating decision denied the Veteran's claims of service connection for headaches and neck pain on the basis that although there was a record of treatment in service for severe headaches and neck pain, no permanent residual or chronic disability subject to service connection was shown by service medical records or demonstrated by evidence following service.

The Veteran was notified of the RO's June 1998 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the June 1998 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In October 2002, the Veteran submitted a request to reopen his claims, and a new claim for service connection for high blood pressure.  The March 2003 rating decision denied the claim of service connection for high blood pressure on the basis that his service treatment records were negative for a diagnosis of hypertension and the post service medical evidence did not show a diagnosis of hypertension within one year following his discharge from service.  The decision also declined to reopen the previously denied claims for service connection for neck pain and headaches, finding that the new medical evidence did not establish any relationship between his current complaints and military service.

The Veteran was notified of the RO's March 2003 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the March 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Finally, an August 2007 rating decision again declined to reopen the Veteran's claims.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the August 2007 rating decision includes VA and non-VA medical records and examination reports, some duplicative of those previously considered, and the Veteran's written statements and oral testimony in support of his claims.

Added to the record is a September 2007 VA discharge summary showing VA hospitalized the Veteran for treatment of migraine headaches that he said started after a 1997 myelogram (11/18/14 VBMS, Medical Treatment Records -Furnished by SSA (first set), p. 44). 

Also added to the record is an October 2008 VA examination report noting the onset of the Veteran's hypertension in 1998, a few months after discharge.  The examiner opined that the Veteran's diagnosed essential hypertension was not due to his service-connected back disability as there was no medical literature that identified low back pain as the etiology of essential hypertension.

A February 2010 VA examination report also notes the onset of headaches after the 1997 myelogram, and neck pain that started in approximately the early 1990s.  Migraine headaches and cervical degenerative disc disease were diagnosed.

During his February 2016 Board hearing, the Veteran testified that in active service he sought treatment for headaches in March and April 1998 and had several high blood pressure readings.  See Board hearing transcript at page 8.  He sought treatment for both problems and believed he was misdiagnosed.  His headaches began after a 1997 myelogram in service and worsened after discharge.  Id. at 14-15.  He was a platoon sergeant and unable to easily go to sick call.  Id. at 3.  Motrin was provided for his headaches in service but, after discharge, pain medications, including Toradol and Tenormin, were prescribed in April and June 1998.  Id. at 16.  He was hospitalized for treatment of migraine headaches in 2007.  Id. at 14.  The Veteran had neck pain in service in 1997 after an incident in which he cracked his heels.  Id. at 12.  He had surgery for two bulging discs.  Id. at 13.

The September 2007 VA medical record and October 2008 and February 2010 VA examination reports reference migraine headaches and neck pain since 1997, and high blood pressure since 1998.  Along with the Veteran's statements, they relate to the previously unestablished elements of current headache, hypertension, and cervical spine disabilities, and a link between a current headache, hypertension, and cervical spine, disorders and service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

II. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran contends that his current headache disability had its onset during his active service.  During his February 2016 Board hearing, he testified that he had headaches in service that were treated with Motrin.  The headaches worsened after his 1997 myelogram.  He was a platoon sergeant and unable to easily go to sick call.  After discharge, his headaches were treated with prescribed medications including Toradol in April 1998.  See Board hearing transcript at 16.  VA hospitalized him for treatment of his migraine headaches in 2007.  Id. at 14.

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology can be applied only in cases involving diseases explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a)).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, service treatment records indicate that the Veteran underwent a myelogram in mid-1997 (11/18/14 VBMS, STRS (second set), p. 113; 1/28/98 VBMS, Medical Treatment Record-Government Facillity, p.7).

On a Report of Medical History completed in September 1997, the Veteran reported having frequent or severe headaches (1/28/98 VBMS, Medical Treatment Record-Government Facility, p. 6).  He had severe headaches since 1993 that worsened in the past year.  Id. at 8.

The post service medical evidence includes private medical records from R.M.F., M.D., dated from April 1998 to February 2004, that describe the Veteran's treatment for headaches (2/21/08 VBMS Medical Treatment Record-Non Government Facility (first set), p. 21).  

When initially seen in April 1998, the Veteran reported having a migraine headache since the previous day and gave a history of headaches since his myelogram in service.  The headaches flared severely at that time and now flared up once or twice a month.  He currently had a very severe headache into his left cervical neck.  In the past Naprosyn helped, and he had a prescription for Valium and Flexeril in service but took those on rare occasions.  The impression was acute onset headache treated with an injection of Toradol.

In February 2003, a VA examiner noted that the Veteran's medical records were unavailable for review.  The Veteran gave a history of severe, throbbing headache for about two weeks after his myelogram that did not recur again.  He had a chronic daily headache.  The assessment was chronic daily headache that, in the examiner's opinion, was due to multiple etiologies, including chronic stress and neck pain.  The examiner did not think the myelogram in service contributed to the Veteran's current headache.  The examiner's reasoning was that, on history, the Veteran clearly mentioned that the dull, daily headache started after he was discharged from service.

VA hospitalized the Veteran for treatment of migraine headaches in September 2007 (2/5/08 VBMS Medical Treatment Record-Government Facility, p. 79).  He gave a history of migraine headaches that started after his 1997 myelogram.  

The February 2010 VA examiner diagnosed migraine headaches.

The Veteran has reported headaches since service.  See e.g. Board hearing transcript at pages14-15, 16.  He is competent to report observable symptoms of headache disability, such as headache pain.  See Layno v. Brown, 6 Vet. App. at 470.

The February 2003 VA examiner did not specifically attribute the diagnosed headaches to the Veteran's active service, but did not review the Veteran's service treatment records.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The Veteran provided credible reports regarding his headaches in service.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.  Headaches can be deemed as a chronic disease on the basis of an organic disease of the nervous system.

Thus, given that service treatment records include the Veteran's report of frequent and severe headaches (in September 1997), that he had a migraine headache barely a month after discharge, and that the February 2010 VA examiner similarly diagnosed migraine headaches, and given that the only probative evidence regarding the Veteran's headaches are his credible statements, the evidence is at least in equipoise as to the question of service connection and that headaches are as likely as not had their onset during his period of active service.  With resolution of reasonable doubt in the Veteran's favor, service connection for migraine headaches is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

New and material evidence having been received, the petition to reopen the claims of service connection for hypertension (claimed as high blood pressure) and cervical spine disorder (claimed as neck pain) is granted.

Service connection for migraine headaches is granted.


REMAND
Records

There appear to be some missing service treatment records.  The service department verified that the Veteran had active service from April 1983 to March 1986 (7/24/08 VBMS VA 21-3101 Request for Information, p.1).  However, the service treatment records almost exclusively are dated from June 1987 to March 1998.  Efforts must be made to obtain any missing service treatment records.

In March 2009, the SSA denied the Veteran's claim for disability benefits (3/3/09 VBMS, SSA/SSI Letter, p.1).  In March 2010, he reported that his SSA claim was granted in February 2010 (3/8/10 VBMS, VA 21-4138 Statement in Support of Claim, p.1).  

An August 2010 Deferred Rating Decision indicates that the SSA records received by the RO in January 2010 show his claim was denied in March 2009 but it was granted in February 2010 (824/10 VBMS, Deferred Rating (e.g. VA Form 21-6789, p.1).  The RO needed to obtain the subsequent records that ultimately granted the SSA benefits.  

SSA records added to the claims file in November 2014 are duplicative of those previously received and note the Veteran's July 2009 hearing request, but do not include the administrative decision 11/18/14 VBMS, Medical Treatment Records Furnished By SSA (first set), p.1).  Nor do they appear to include any additional records considered in the Veteran's grant of disability benefits.  The administrative decision and records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Birmingham and Bessemer Community Based Outpatient Clinic (CBOC) since January 2010 should be obtained.

Hypertension

Service treatment records do not discuss high blood pressure.

Post service private medical evidence shows that, on April 30, 1998, the Veteran's blood pressure was 156/92 (2/21/08 VBMS, Medical Treatment Record-Non Government Facility (first set), p. 21).  On June 3, 1998, a gastroenterologist noted a history of hypertension and that the Veteran's medications included Tenormin (2/21/08 VBMS, Medical Treatment Record-Non Government Facility (second set), p. 6).  A July 1, 1998 record reflects elevated blood pressure that was now down, and that his blood pressure was 100/70 (12/24/02 VBMS, Medical Treatment Record-Non Government Facility, p. 20).  

An August 1998 gastroenterology record indicates a history of hypertension and that the Veteran took Tenormin (2/21/08 VBMS, Medical Treatment Record-Non Government Facility (second set), p. 15).  Hypertension was noted in a November 5, 2003 record from Dr. R.F (2/21/08 VBMS, Medical Treatment Record-Non Government Facility (first set), p. 3).

The October 2008 VA examiner determined that the Veteran's essential hypertension was not due to chronic low back pain but did not consider if the elevated blood pressure readings in June and July 1998 represented the onset of hypertension.  The examiner also did not consider if the Veteran's hypertension was aggravated by his service-connected foot or back disabilities.  38 C.F.R. § 3.310 (a), (b) (2015).

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for hypertension entitles him to a new VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

Cervical Spine Disorder

Service treatment records show that, in June 1990, the Veteran complained of pain across his back and upper level (11/18/14 VBMS, STRS (third set), p. 24).  An X-ray of his thoracic spine was normal.  In September 1990, he fell off a bike and had a contusion on his right shoulder (11/18/14 VBMS, STRS (second set), p. 9).  In October 1990, he complained of neck pain for three days and a right trapezius spasm was noted.  Id. at 51.  The clinical records do not otherwise discuss a cervical spine disorder.

An October 1997 Medical Evaluation Board Report notes a past medical history of "completion of neck pain with x-ray demonstrating mild [degenerative joint disease]" (1/28/98 VBMS, Medical Treatment Record-Government Facility, p.1).  

The April 30, 1998 private post service medical record shows the Veteran had high left cervical adenopathy treated with Amoxicillin.  Cervical muscle spasm was noted in November 1999 (2/21/08 VBMS, Medical Treatment Record-Non-Government Facility (first set), p. 18).  

An August 2007 VA primary care record shows spinal stenosis in the cervical region with numbness in the right shoulder (11/18/14 VBMS, Medical Treatment Records-Furnished by SSA (fourth set), p. 4).  According to an August 2007 VA Pain Clinic note, the Veteran reported some intermittent neck stiffness in 1990 in service that he noticed more in 1998 (11/18/14 VBMS Medical Treatment Records-Furnished by Ssa (third set), p. 150).  In 2004, he had neck surgery for bulging disc and nerve root compression.  He had radiating right shoulder pain before the surgery.  After the surgery, his neck improved somewhat and he had radiating pain less often.  The impression was chronic neck pain and spondylosis.

The February 2010 VA examiner noted the Veteran's onset of neck pain in the early 1990s and diagnosed cervical degenerative disc disease, but did not comment on its etiology.

Here, there are no clinical or radiology records in the service treatment records referable to the October 1997 report of mild degenerative joint disease in the Veteran's neck.  An opinion is needed as to whether the Veteran's cervical spine disorder is the result of a disease or injury during active service.  Shade.

Stomach Disorder

The Veteran testified to having progressively worsening stomach pain shortly before discharge but, as a platoon sergeant, was unable to go to sick call.  See Board hearing transcript at page 3.  He reported having stomach pain on his medical form at discharge.  The Veteran also noted that in service he was treated with Naproxen for pain.  Id. at 4.  He took Valium, several Toradol shots, Lortabs, and Naproxen, for pain that he believed affected his stomach.  Id.  at 4-5.  Post service, his gall bladder was removed.  Id. at 4.  The Veteran was diagnosed with gastroesophageal reflux disease (GERD) in 1998-1999 that he continues to experience.  Id. at 6.

On the September 1997 Report of Medical History, the Veteran noted that he took Flexeril, Valium, Percocet, Naproxen, and Elavil (1/28/98 VBMS, Medical Treatment Record-Non Government Facility, p. 6)

The June 1, 1998 private medical record reflects that the Veteran experienced an acute onset of abdominal pain and was referred to a gastroenterologist.  The June 3, 1998 record notes his complaints of severe epigastric pain for the past two weeks that he never had before.  Results of a June 1998 upper endoscopy were non-erosive gastritis (2/21/08 VBMS, Medical Treatment Record-Non-Government Facility, p. 13).  

The August 24, 1998 private medical record notes the Veteran's treatment for stomach problems and that he took Donnatal and Prevacid (2/21/08 VBMS, Medical Treatment Record-Non-Government Facility (first set), p. 59; 2/21/08 VBMS, Medical Treatment Record-Non Government Facility (second set) p. 15).  His medical problems included epigastric pain, H Pylori, and gastritis.

In September 1998, the Veteran's gall bladder was removed (2/21/08 VBMS, Medical Treatment Record-Non Government Facility (first set), p. 20).  A June 1999 private record notes complaints of abdominal pain for one year that the physician suspected was gastritis or pelvic ulcer disease (2/21/08 VBMS, Medical Treatment Record-Non Government Facility (second set), page 24).

In October 2008, the VA examiner diagnosed the Veteran with gastritis that was less likely as not caused by his service-connected back disability.  The examiner reasoned that private gastroenterology records showed gastritis and duodenitis that were more likely related to conditions such as excessive alcohol use, prolonged non-steroidal anti-inflammatory disease (NSAID) use, or H Pylori infection.  The examiner did not consider whether the Veteran's gastritis was proximately due to or aggravated by his service-connected back or foot disabilities, or the prescribed medications he took for them.

A new VA opinion is warranted by a gastroenterologist.  See 38 C.F.R. § 3.310 (a), (b).

Other

The March 2009 rating decision denied a rating higher than 20 percent for the Veteran's back disability and a compensable rating for plantar fasciitis, and reduced the assigned rating for tarsal tunnel syndrome from 10 percent to noncompensable.  In a July 2009 signed statement titled "Request for Reconsideration", the Veteran disagreed with the RO's decision (7/23/09 VBMS, Correspondence, p.1).  An October 2010 rating decision again denied increased ratings for his back and plantar fasciitis disabilities.  The Board construes the Veteran's statement as a timely notice of disagreement with the March 2009 rating decision.  The issue must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to a rating higher than 20 percent for degenerative disc disease with chronic low back pain, and compensable ratings for plantar fasciitis and tarsal tunnel syndrome.  Do not certify or return these issues to the Board, unless the Veteran submits a timely substantive appeal.

2. Associate the Veteran's service treatment and personnel records from his period of active service from April 1983 to March 1986 with the claims file.

Efforts to obtain these records must continue until they are received; unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made and of what additional actions will be taken with regard to his clam.

3. Obtain the 2010 favorable SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.

4. Obtain all medical records regarding the Veteran's treatment at the VAMC in Birmingham and Bessemer CBOC since January 2010.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. After completing the above development, schedule the Veteran for a VA examination by a physician to determine if current hypertension is related to service.  The examiner should review the Veteran's medical records and answer the following questions:

a. is it as likely as not that the Veteran's hypertension is the result of a disease or injury in active service or active duty or manifest to within one year of discharge from active service on March 21, 1998?

b. If not, is it at least as likely as not that hypertension has been aggravated by service-connected pain due to low back, foot, headache, and depression disabilities?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of hypertension disability prior to aggravation? 

c. The examiner should provide reasons for this opinion.  The examiner should consider the April 30, 1998 post service medical record noting an elevated blood pressure reading of 156/92, the June 3, 1998 and August 24, 1998 gastroenterology records noting a history of hypertension and medications that included Tenormin, and the July 1, 1998 noting elevated blood pressure that was down. 

d. The examiner should discuss the Veteran's post service reports of symptoms.  The examiner is particularly requested to address if the July 1, 1998 notation of elevated blood pressure shows that the Veteran had hypertension.

The examiner must provide reasons for each opinion.

The Veteran is competent to report symptoms and observable history.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

6. Schedule the Veteran for a VA examination by a physician to determine if current a current cervical spine disorder is related to service.  The examiner should review the Veteran's medical records and answer the following questions:

a. is it as likely as not that the Veteran's cervical spine disorder, including cervical degenerative disc disease, is the result of a disease or injury in active service or active duty or manifest to within one year of discharge from active service on March 21, 1998 (including the notations on the October 1990 clinical record and October 1997 Medical Evaluation Board Report)?

b. The examiner should provide reasons for this opinion.  The examiner should consider the April 30, 1998 post service medical record noting high left cervical adenopathy.

c. The examiner should discuss the Veteran's post service reports of symptoms.  The examiner is particularly requested to address if the April 30, 1998 notation of high left cervical adenopathy represents the onset of the Veteran's subsequently diagnosed cervical disc disease.

The examiner must provide reasons for each opinion.

The Veteran is competent to report symptoms and observable history.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The absence of evidence of treatment for cervical spine symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

7. Schedule the Veteran for a VA examination by a gastroenterologist, if possible, to determine the whether he has a gastrointestinal disorder is related to service or the service-connected degenerative disc disease of the low back, plantar fasciitis, tarsal tunnel syndrome, and depressive disorder.  The examiner should review the claims folder.  The physician-examiner should address the following:

a. The examiner should determine if the Veteran has had a gastrointestinal disability at any time since 2007, including gastritis, or another disability.

b. If so, is it as likely as not that the current disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected low back, foot, headache, and depression disabilities, including the medications prescribed for them?

c. If not, has a gastrointestinal disorder at least as likely as not been aggravated by service-connected low back, foot, headache, and depression disabilities, including the medications prescribed to treat them?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of gastrointestinal disability prior to aggravation? 

The examiner must provide reasons for each opinion.

The Veteran is competent to report symptoms and observable history.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The absence of evidence of treatment for gastrointestinal symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

8. If any benefit on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


